McGehee, C. J.
On October 5, 1953, we affirmed, without a written opinion, the conviction of the appellant, J. B. Jordan, as a second offender in the violation of Section 2613, Code 1942, by, having intoxicating liquor in his possession unlawfully. The first offense was established by the introduction in evidence of a certified copy of a judgment showing that a J. B. Jordan had entered a plea of guilty to the violation of this statute in the circuit court of the nearby county of Lowndes.
The sole ground now assigned as error is that our decision of October 5, 1953, had the effect of overruling the contention of the appellant that the State was required to offer affirmative evidence that the defendant in the instant case was one and the same person as the J. B. Jordan who entered the plea of guilty in Lowndes County.
This point was settled adversely to the appellant’s contention in the case of McGowan v. State, 200 Miss. 270, 26 So. 2d 70, where it was held on suggestion of error that  identity of name of defendant and person previously convicted is prima facie evidence of identity of person, and, in. absence of rebutting testimony, supports *340a finding of such identity so as to warrant application of statute authorizing additional punishment of one convicted of crime upon proof of former conviction. To the same effect is the civil case of McLeod v. Bridges, 180 Miss. 585, 178 So. 321, as to presumption from identity of name.
Suggestion of error overruled.
Lee, Kyle, Holmes and Lotterhos, JJ., concur.